           Case 1:18-cr-00656-LTS Document 161 Filed 01/07/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------x

UNITED STATES OF AMERICA

        -v-                                                           No. 18-CR-656-LTS

CARLOS ALVAREZ,

                 Defendant.

-------------------------------------------------------x


                                                     ORDER

                  The Court has received Defendant Carlos Alvarez’s three letters dated December

17, 23, and 28, 2020, respectively, submitted pro se, concerning conditions at the Metropolitan

Detention Center (“MDC”), where he is detained; the MDC’s restrictions, in light of the ongoing

COVID-19 pandemic, on his ability to perform legal research; and the investigation leading to

his arrest on the charges brought in this case. In addition, portions of Mr. Alvarez’s letter dated

December 17, 2020, concern communications and interactions with his prior retained counsel,

Patrick J. Brackley, and claim that Mr. Alvarez has not received certain documents filed in this

case. Mr. Alvarez also seeks the Court’s legal advice concerning the merits of this case.

                 In order to preserve the attorney-client privilege between Mr. Alvarez and his

counsel and permit CJA counsel to review the assertions in the letter and provide advice to Mr.

Alvarez, the Court will file the portions of his December 17, 2020, letter concerning prior

counsel under seal, and will provide copies to Mr. Brackley and to Mr. Alvarez’s current CJA

counsel. The Court will file the remainder of Mr. Alvarez’s letters on the public docket, with

those portions redacted.




ALVAREZ - ORD RE DEC 17 23 28 LTRS.DOCX                    VERSION JANUARY 7, 2021                    1
         Case 1:18-cr-00656-LTS Document 161 Filed 01/07/21 Page 2 of 2




               Mr. Alvarez is again reminded that, as he is represented by counsel, the Court will

not entertain direct applications by Mr. Alvarez on his own behalf. Nor may the Court provide

him legal advice.

               Counsel for Mr. Alvarez is directed to promptly provide Mr. Alvarez with a copy

of this Order, to communicate promptly with Mr. Alvarez concerning the issues raised in his

letters, and to promptly provide Mr. Alvarez with copies of any filing(s) in this case which he

claims to have not received.


       SO ORDERED.

Dated: New York, New York
       January 7, 2020

                                                            /s/ Laura Taylor Swain
                                                            LAURA TAYLOR SWAIN
                                                            United States District Judge




ALVAREZ - ORD RE DEC 17 23 28 LTRS.DOCX          VERSION JANUARY 7, 2021                          2
